UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 8/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2011(Unaudited) DWS Dreman Small Cap Value Fund Shares Value ($) Common Stocks 99.1% Consumer Discretionary 13.6% Auto Components 1.8% American Axle & Manufacturing Holdings, Inc.* (a) Cooper Tire & Rubber Co. (a) Hotels Restaurants & Leisure 4.1% Brinker International, Inc. (a) International Speedway Corp. "A" (a) LIFE TIME FITNESS, Inc.* (a) Sonic Corp.* (a) Household Durables 2.1% Helen of Troy Ltd.* (a) Jarden Corp. (a) Leisure Equipment & Products 1.0% JAKKS Pacific, Inc.* (a) Media 1.0% Meredith Corp. (a) Specialty Retail 1.2% Ascena Retail Group, Inc.* (a) Collective Brands, Inc.* (a) Textiles, Apparel & Luxury Goods 2.4% Hanesbrands, Inc.* (a) The Jones Group, Inc. (a) Wolverine World Wide, Inc. (a) Consumer Staples 3.5% Food & Staples Retailing 0.8% Nash Finch Co. (a) (b) Food Products 1.9% Chiquita Brands International, Inc.* (a) Corn Products International, Inc. Tobacco 0.8% Universal Corp. (a) Energy 6.2% Energy Equipment & Services 2.2% Atwood Oceanics, Inc.* (a) Superior Energy Services, Inc.* Oil, Gas & Consumable Fuels 4.0% Contango Oil & Gas Co.* (a) James River Coal Co.* (a) Tesoro Corp.* (a) W&T Offshore, Inc. (a) Financials 24.5% Capital Markets 2.0% Apollo Investment Corp. (a) Waddell & Reed Financial, Inc. "A" Commercial Banks 7.2% Associated Banc-Corp. (a) BancorpSouth, Inc. (a) Bank of Hawaii Corp. (a) FirstMerit Corp. (a) Fulton Financial Corp. (a) Hancock Holding Co. (a) Prosperity Bancshares, Inc. (a) Wintrust Financial Corp. (a) Insurance 4.8% Allied World Assurance Co. Holdings AG Aspen Insurance Holdings Ltd. (a) Hanover Insurance Group, Inc. (a) Platinum Underwriters Holdings Ltd. (a) Protective Life Corp. Real Estate Investment Trusts 9.4% Anworth Mortgage Asset Corp. (REIT) (a) Brandywine Realty Trust (REIT) (a) CBL & Associates Properties, Inc. (REIT) (a) CommonWealth REIT (REIT) (a) Duke Realty Corp. (REIT) Hospitality Properties Trust (REIT) (a) Medical Properties Trust, Inc. (REIT) (a) OMEGA Healthcare Investors, Inc. (REIT) (a) Pennsylvania Real Estate Investment Trust (REIT) (a) Thrifts & Mortgage Finance 1.1% Washington Federal, Inc. Health Care 9.1% Health Care Equipment & Supplies 3.1% Alere, Inc.* (a) STERIS Corp. (a) Teleflex, Inc. (a) Health Care Providers & Services 4.9% Amedisys, Inc.* (a) Healthspring, Inc.* LifePoint Hospitals, Inc.* (a) MEDNAX, Inc.* (a) Owens & Minor, Inc. (a) Life Sciences Tools & Services 1.1% Charles River Laboratories International, Inc.* (a) Industrials 14.8% Aerospace & Defense 3.5% Alliant Techsystems, Inc. Curtiss-Wright Corp. (a) Esterline Technologies Corp.* (a) Commercial Services & Supplies 2.2% The Brink's Co. (a) The Geo Group, Inc.* (a) Construction & Engineering 2.0% EMCOR Group, Inc.* Tutor Perini Corp. (a) Electrical Equipment 2.0% EnerSys* (a) General Cable Corp.* (a) Machinery 2.1% Barnes Group, Inc. (a) Briggs & Stratton Corp. (a) Marine 0.9% Diana Shipping, Inc.* (a) Road & Rail 1.0% Ryder System, Inc. (a) Trading Companies & Distributors 1.1% Aircastle Ltd. (a) Information Technology 12.6% Communications Equipment 2.1% Arris Group, Inc.* (a) Plantronics, Inc. (a) Computers & Peripherals 3.4% Lexmark International, Inc. "A"* NCR Corp.* QLogic Corp.* Synaptics, Inc.* (a) Internet Software & Services 1.1% EarthLink, Inc. (a) IT Services 2.1% CACI International, Inc. "A"* (a) DST Systems, Inc. Semiconductors & Semiconductor Equipment 2.6% Amkor Technology, Inc.* (a) Microsemi Corp.* MKS Instruments, Inc. (a) PMC-Sierra, Inc.* Software 1.3% JDA Software Group, Inc.* (a) Websense, Inc.* (a) Materials 7.9% Chemicals 3.1% Cabot Corp. H.B. Fuller Co. Huntsman Corp. Olin Corp. (a) OM Group, Inc.* (a) Scotts Miracle-Gro Co. "A" (a) Metals & Mining 4.8% AuRico Gold, Inc.* Coeur d'Alene Mines Corp.* (a) Minefinders Corp., Ltd.* (a) Thompson Creek Metals Co., Inc.* (a) Worthington Industries, Inc. (a) Utilities 6.9% Electric Utilities 4.6% ALLETE, Inc. IDACORP, Inc. (a) NV Energy, Inc. (a) Portland General Electric Co. (a) Multi-Utilities 2.3% TECO Energy, Inc. (a) Vectren Corp. Total Common Stocks (Cost $2,234,690,367) Securities Lending Collateral 35.9% Daily Assets Fund Institutional, 0.13% (c) (d) (Cost $857,906,492) Cash Equivalents 0.8% Central Cash Management Fund, 0.09% (c) (Cost $17,824,506) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,110,421,365) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $3,121,699,999.At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $119,711,462.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $365,518,004 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $245,806,542. (a) All or a portion of these securities were on loan amounting to $828,930,726. In addition, included in other assets and liabilities, net are pending sales, amounting to $8,510,368, that are also on loan.The value of all securities loaned at August 31, 2011 amounted to $837,441,094, which is 35.1% of net assets. (b) Affiliated Issuer.An Affiliated issuer includes any company in which the Fund has ownership of at least 5% of the outstanding voting securities.A summary of the Fund's transactions during the three months ended August 31, 2011, with companies which are or were affiliates is as follows: Affiliate Value ($) at 11/30/2010 Purchases Cost ($) Sales Cost ($) Realized Gain/(Loss) Dividend Income ($) Shares at 8/31/2011 Value ($) at 8/31/2011 Nash Finch Co.** - - ** Not an affiliate at November 30, 2010. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(e) $ $
